10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:10-cr-00205-RSL Document 231-l Filed 03/13/19 Page 1 of 2

THE HONORABLE JUDGE LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATl`LE

UNITED STATES OF AMERICA, No. CRlO-OZOS-RSL
Plaintiff, (-BP¢Q-RQSEB) ORDER GRANTING
vs. MOTION TO MODIFY CONDITION
OF JUDGMENT
RYAN NICELY,
Defendant.

 

 

 

 

THE COURT has considered the defendant’s unopposed motion to modify the
special condition of his Judgment, DK. #131, and all the records and files in this case.

THE COURT FINDS that the modification request is appropriate and consistent
With the relevant provisions of 18 U.S.C. §§3553 and 3583(e)(2).

IT IS HEREBY ORDERED THAT THE Judgment is modified to delete “The
defendant shall not associate With any known Waco gang member,” and add “The
defendant shall not associate With any known Waco gang member unless granted

pennission to do so by the Probation Officer.”

DATED this |H kday of March, 2019

MV\SCaM/W((_

ROBERT S. LASNIK
UNITED STATES DISTRICT COURT

PROPOSED ORDER MODIFY]NG CONDITIONS - LAW OFFICE OF
1 CATHY GORMLEY, PLLC
600 1st Avenue Suite 304

Seattle, Washington 98104
(206) 624-0508 F`AX (206) 905-3371

 

